                  Case 4:21-cv-00346-RM Document 1 Filed 08/31/21 Page 1 of 14




1
     Jill Kappus Shaw, Esq.         Salam A. Tekbali, Esq.
2    SHAW LAW, P.L.L.C.             TEKBALI LAW P.L.L.C
     P.O. BOX 599                   325 W. Franklin St.
3
     Cortaro, Arizona 85652     &   Tucson, AZ 85701
4    (520) 867-8198                 (520) 624-8663
     SB #031968                     SB #035035
5    jillshaw@jshawlaw.com          salamtekbali@gmail.com
     Attorneys for Plaintiff
6

7
                                  IN THE UNITED STATES DISTRICT COURT
8
                                        IN THE DISTRICT OF ARIZONA
9

10
        Nidia Chavez,                                        Case No:
11                 Plaintiff,
12      vs.                                                              Complaint

13
        Southwest Kidney Institute, PLC, a
14      Domestic Professional LLC,
15                 Defendant.

16
              The Plaintiff, Nidia Chavez (“Plaintiff”), by and through undersigned counsel, alleges the
17
      following facts and claims against the Defendant, Southwest Kidney Institute, PLC,
18
      (“Defendant” or “SKI”) and alleges the following:
19

20                                           I.   NATURE OF THE CASE
21    1. Plaintiff seeks damages for interference with and deprivation of her rights under the
22        Family Medical Leave Act 29 U.S.C. § 2601 et seq. (“FMLA”).
23    2. Plaintiff seeks damages for denial of her rights under the Emergency Paid Sick Leave Act
24        (EPSLA) and provisions of the Families First Coronavirus Response Protection Act, 29 USC
25        2601 et seq. (“FFCRA”).
26    3. Plaintiff seeks damages for discrimination under the Americans with Disabilities Act and
27        ADA Amendments Act, 42 U.S.C. Sections 12101, et seq. ("ADA").
28    4. Plaintiff seeks damages for violation of the Arizona Fair Wage and Healthy Families Act,

          A.R.S. § 23-371 et. seq. (“Paid Sick Leave Law”).

                                                    Page 1 of 14
             Case 4:21-cv-00346-RM Document 1 Filed 08/31/21 Page 2 of 14




1    5. Defendant retaliated against Plaintiff for having exercised her right to request and take

2        paid sick time in violation of A.R.S. § 23-374(B).

3
                                  II. PARTIES, JURISDICTION, AND VENUE
4
     6. Plaintiff is a citizen of the United States of America, resident of Pima County, in the State
5
        of Arizona.
6
     7. Defendant is an Arizona Professional LLC, registered with the Arizona Corporation
7
        Commission under Entity ID:P07964750.
8
     8. Upon information and belief, the Defendant is an owner and operator of forty (40) renal
9
        care treatment centers in the State of Arizona. As a private-sector employer, Defendant
10
        has more than fifty (50) employees that work during twenty (20) or more workweeks.
11
     9. This Court has subject matter jurisdiction of the FMLA, ADA, and FFCRA claims under 28
12
        U.S.C. § 1331 & 29 U.S.C. § 2617(a); 28 U.S.C. § 1343(a); 42 U.S.C. § 1983.
13
     10. This Court has supplemental jurisdiction of the State law claims pursuant to 28 U.S.C. §
14
        1367.
15
     11. Venue is proper in this District under 28 U.S.C. §1391 because all of the acts alleged
16
        herein occurred within the geographic region covered by this District of Arizona.
17
     12. Plaintiff was an employee of Defendant within the meaning of 42 U.S.C. § 2000e(f) and 29
18
        U.S.C. § 203(e)(1).
19
     13. Plaintiff worked for Defendant for more twelve (12) months and exceeded the required
20
        1,250 hours of service for the employer during the 12-month period immediately
21
        preceding her termination.
22
     14. Plaintiff alleges that Defendant is legally responsible for the acts and/or omissions giving
23
        rise to this cause of action and is legally and proximately responsible for damages as
24
        alleged herein.
25
     15. On June 23, 2020, Plaintiff filed an EEOC charge of discrimination.
26
     16. On June 2, 2021, Plaintiff received the attached Notice of Right to Sue.
27

28



                                                Page 2 of 14
             Case 4:21-cv-00346-RM Document 1 Filed 08/31/21 Page 3 of 14




1                                     III.    FACTUAL ALLEGATIONS
2    17. Plaintiff incorporate and realleges all aforementioned paragraphs as if fully set forth

3       herein.

4    18. Plaintiff was employed by SKI, as a Surgical Technologist, for five (5), in Tucson, AZ.

5    19. Plaintiff is a biological mother of three (3) children and a stepmother to two (2) of her

6       husband’s children. The Plaintiff, her husband, and all five children received medical

7       coverage from the Plaintiff’s employer-based insurance policy.

8    20. As Defendant’s only Surgical Technologist, in the Tucson area, Plaintiff was often called

9       on to work at multiple SKI locations throughout the city.

10   21. Throughout her five (5) years of employment, the Plaintiff received only “Excellent”

11      performance reviews. Throughout her tenure, Plaintiff was never admonished,

12      reprimanding, or disciplined. Nor was Plaintiff ever written or warned for failure to follow

13      the rules.

14   22. In March of 2020, in response to the Covid-19 pandemic, Defendant instituted health and

15      safety protocols at all of its locations. The protocols were based on the “then available”

16      knowledge of then novel corona virus. During the relevant period, the protocols required

17      each employee to take his/her own temperature upon arrival, write it down on the

18      provided form, and indicate whether they had a cough and/or fever.

19   23. At the time, a stuffy nose was not a widely known symptom of covid-19, and the

20      employees were required to write it down along with their temperature, whether they

21      had a fever and/or cough.

22   24. On Monday, June 8, 2020, Plaintiff arrived to work at 6:45am. Pursuant to the then in

23      place, Covid-19 protocols, the Plaintiff took her own temperature, and circled “No cough”

24      and “No fever” on the form.

25   25. At the end of her shift, while the Plaintiff walked to her car alongside her co-worker

26      Monifa Yvonne, she noticed that she felt a little stuffy. However, she assumed it was

27      allergies caused by the Big Horn Fire, which had been raging for three (3) days and was

28      visible from her place of work.



                                                Page 3 of 14
             Case 4:21-cv-00346-RM Document 1 Filed 08/31/21 Page 4 of 14




1    26. The next morning, the Plaintiff arrived to work at 6:45am. Again, per protocol, the Plaintiff

2       took her own temperature and completed the provided form.

3    27. At about 7:00am, Jennifer Kidd, the Plaintiff’s immediate supervisor came in the door and

4       said, “Moring Nidia how are you? How was your weekend?” The Plaintiff answered that

5       she was doing well but indicated that her allergies were “killing” her and that she thought

6       the fire was exasperating them. Kidd responded that her husband was also suffering

7       from allergies due to the fire, given that he works outside.

8    28. The Plaintiff entered the breakroom, where her co-workers, Brenda De la Hoya, Monifa

9       Yvonne, Jessica Serrto, and Noralee Martinez where sitting. She mentioned her allergies

10      and asked the other employees if any of them where having allergies due to the fire.

11   29. Noralee, said" yes, I have the same symptoms as you." Brenda then stated, "you and Dr.

12      El-Kass, are always having something wrong at the same time."

13   30. On Wednesday, June 10th, after she arrived at work, the Plaintiff again took her own

14      temperature and indicated “No cough” and “No fever” on the form.

15   31. Later that day at lunch, the Plaintiff apologized in advance to her co-workers for eating

16      with her mouth open, as the Sudafed she had taken had not cleared up her stuffiness. At

17      that point, the Plaintiff did not have any other symptoms.

18   32. When one of the physicians, Dr. Tan asked her how she was doing, Plaintiff responded

19      that she was fine “just a little stuffed up.”

20   33. Thursday went by the same was. Plaintiff had no symptoms and followed the same

21      protocols as the previous days.

22   34. Plaintiff was not scheduled to work on the following Friday, Saturday, or Sunday.

23   35. On the following Monday, June 15, 2020, Plaintiff still felt stuffy, and went to work she

24      followed the same protocols as the previous week. She expressed to a co-worker

25      Suzanne, that she did not feel good, but that she lacked a fever, cough, or any known

26      Covid-19 symptoms. While the Plaintiff was in the Operation Room with Suzanne, Jennifer

27      Kidd, her supervisor, came asked to speak to her about the autoclave machine.

28   36. Kidd expressed her dismay to the Plaintiff and Suzanne, that the managers at a SKI

        facility in Phoenix still permitted an employee to come in to work, despite the fact that

                                                 Page 4 of 14
             Case 4:21-cv-00346-RM Document 1 Filed 08/31/21 Page 5 of 14




1       the employee’s husband went to get tested due to possible Covid-19 exposure (and still

2       had not received his test results).

3    37. Kidd asked the Plaintiff and Suzanne not to mention the matter, because she was not

4       authorized to disclose it to them. At that point, the Plaintiff again told Kidd that she had

5       been stuffy for nearly a week and did not feel well, but that she lacked a fever or cough.

6    38. Kidd told the Plaintiff to monitor her symptoms and to let her know if she needed

7       anything.

8    39. Later that day, Dr. El-Kass came in for the first surgery and asked the Plaintiff "are you

9       okay?" She informed him that she did not feel well and that she had been stuffy for a

10      week. Brenda De la Hoya, Suzanne, and a patient were in the room and witnessed the

11      conversation. Dr. El-Kass, continued with the surgery.

12   40. As the day went on, Plaintiff started feeling worse, and began to suspect that she might

13      have contracted Covid-19. Plaintiff asked Suzanne to schedule an appointment for her to

14      get tested. Suzanne made an appointment for her at CVS.

15   41. Plaintiff assisted in several surgeries that day. At the end of the day, Jennifer Kidd called

16      Plaintiff into her office and told her that she needed to go get tested. Kidd admitted that

17      she should have sent Plaintiff home in the morning, as soon as Plaintiff informed her that

18      she was feeling strange.

19   42. When the Defendant instituted its safety provisions in response to Covid-19, it informed

20      all of its employees that any employee who contracts Covid-19 would receive two weeks

21      of paid Covid-19 emergency leave, pursuant to the FFCRA. Employers who provide paid

22      sick leave for COVID-19 related reasons may receive tax credits under the FFCRA and the

23      American Rescue Plan Act of 2021 (ARP) H. R. 1319 Pub L. No. 117-2.

24   43. That afternoon (June 15, 2020), Plaintiff took a Covid-19 test on. She received the results

25      two days later, and immediately informed her supervisor, Jennifer Kidd. Plaintiff was told

26      to stay home for the next two (2) weeks, and that she would receive two weeks of Covid-

27      19 emergency pay, pursuant to the FFCRA.

28



                                                Page 5 of 14
             Case 4:21-cv-00346-RM Document 1 Filed 08/31/21 Page 6 of 14




1    44. On Monday the June 22nd, Plaintiff received a phone call from administrators at SKI. On

2       the call was Jennifer Kidd (her immediate Supervisor), the District Manager, David Berry,

3       and the HR Manager Oscar.

4    45. During the call, SKI management terminated the Plaintiff. The stated reason was her

5       alleged failure to follow safety protocols, by not informing management of her

6       symptoms.

7    46. The Plaintiff informed the District Manager that, beginning June 8, 2020, she had

8       informed her immediate supervisor (Kidd), on multiple occasions, that she was feeling

9       stuffy, and that she believed it was allergies. During the call, SKI management terminated

10      the Plaintiff. The stated reason was her alleged failure to follow safety protocols, by not

11      informing management of her symptoms.

12   47. Kidd denied any prior knowledge of the Plaintiff’s symptoms and denied having any of

13      the conversations referenced above.

14
            IV. ALLEGATIONS, THE EMPLOYEE’S RIGHTS UNDER FEDERAL & STATE LAW.
15
     48. Plaintiffs incorporate and reallege all aforementioned paragraphs as if fully set forth
16
          herein.
17
     49. The Family Medical Leave Act 29 U.S.C. § 2601 et seq. (“FMLA”), applies to certain
18
         employers, and provides covered employees with protections relating to medical leave
19
         and time off.
20
     50. The FMLA provides employees with, up to 12 workweeks (in a 12-month period) of
21
        unpaid leave for qualifying medical reasons. The FMLA further provides that upon return
22
         from FMLA leave, the employee is entitled to return to work and resume the same, or
23
         nearly identical (equivalent) position and pay and he/she had prior to taking leave.
24
     51. Among other things, the FFCRA expanded the FMLA and introduced three (3) new
25
         relevant provisions:
26
         a. Division C—Emergency Family and Medical Leave Expansion Act;
27
         b. Division D—Emergency Unemployment Insurance Stabilization and Access Act Of
28
            2020;


                                               Page 6 of 14
             Case 4:21-cv-00346-RM Document 1 Filed 08/31/21 Page 7 of 14




1        c. Division E—Emergency Paid Sick Leave Act.

2    52. Pursuant to the new provisions, employees are entitled to fourteen (14) days of paid sick

3       leave, in addition to the standard unpaid leave under the original FMLA. See 29 USC

4       2601, §5102. (“FFCRA”). See Division C of FFCRA titled “Emergency Family and Medical

5       Leave Expansion Act.”

6    53. The original FMLA, an employee is only entitled to unpaid leave, and permits an employer

7       to require that the employee to use accrued paid vacation leave, paid sick or family leave

8       for some or all of the FMLA leave period.

9    54. On the other hand, the FFCRA requires that paid COVID leave be used before any other

10      leave program is exhausted. Moreover, employers are prohibited from diminishing rights

11      under an existing policy, by requiring employees to first use existing/accrued sick leave

12      programs. See FFCRA § 5102

13   55. The Americans with Disabilities Act and ADA Amendments Act, 42 U.S.C. Sections 12101,

14      et seq. ("ADA") prohibits discrimination against people with disabilities in several areas,

15      including employment. The act protects employees from discrimination based on a

16      disability.

17   56. The ADA does not specifically name all of the impairments that are covered. However,

18      the Act defines "disability" as, a physical or mental impairment that substantially limits

19      one or more major life activities of such individual. See 42 U.S.C. 126 §12102(1). The

20      definition covers persons who have a record of such an impairment, even if they do not

21      currently have a disability.

22   57. The ADA defines “Major Life Activities” to include, the ability to care for oneself, perform

23      manual tasks, seeing, hearing, eating, sleeping, walking, standing, lifting, bending,

24      speaking, breathing, learning, reading, concentrating, thinking, communicating, and

25      working. Id. at §12102(2).

26   58. The rules of construction for the ADA require that the definition of “disability” “be

27      construed in favor of broad coverage of individuals . . . to the maximum extent permitted

28



                                                Page 7 of 14
                  Case 4:21-cv-00346-RM Document 1 Filed 08/31/21 Page 8 of 14




1            by the terms of [the ADA].”1 To be a person with a “disability” under the ADA, “an

2            individual is only required to satisfy one prong.”2

3        59. The Arizona Fair Wage and Healthy Families Act, A.R.S. § 23-371 et. seq. (“Paid Sick Leave

4            Law”). Under the act, “earned paid sick time” shall be provided upon the request of an

5            employee. § 23-374(B). The Act further prohibits an employer from retaliating or

6            discriminating against an employee or former employee because the person has

7            exercised rights protected under this article. Moreover, the AZ Act, like the 29 USC 2601,

8            §5102, makes it unlawful for an employer's absence control policy to count earned paid

9            sick time taken under this article as an absence that may lead to or result in discipline,

10           discharge, demotion, suspension, or any other adverse action. § 23-374(C).

11
         COUNT 1: DENIAL OF RIGHTS UNDER FMLA 29 U.S.C. § 2601 et seq. & FFCRA, 29
12
         USC 2601 et seq.
13       60. Plaintiff incorporate and realleges all aforementioned paragraphs as if fully set forth
14           herein.
15       61. When the Plaintiff received her final paycheck, post-termination, she learned that it did
16           not include paid sick leave as provided under the FFCRA § 5102. Rather, the plaintiff’s final
17           check included payment from her accrued paid time off (“PTO”).
18       62. The Defendant deprived the Plaintiff her right to emergency paid sick leave under FFCRA §
19           5102 by paying her final paycheck using accrued sick leave and not paying her the
20           required leave.
21

22       COUNT 2: BREACH OF CONTRACT

23       63. Plaintiff incorporate and realleges all aforementioned paragraphs as if fully set forth

24           herein.

25       64. When the Defendant instituted its safety provisions in response to Covid-19, promised all

26           employees that, any employee who contracts Covid-19 would receive two weeks of paid

27

28
     1
         See 29 C.F.R. pt. 1630, app. § 1630.2(g); 42 U.S.C. § 12102(4)(A).
     2
         29 C.F.R. pt. 1630, app. § 1630.2(g)(2).

                                                        Page 8 of 14
             Case 4:21-cv-00346-RM Document 1 Filed 08/31/21 Page 9 of 14




1       Covid-19 emergency leave, pursuant to the FFCRA. The employer applied for and received

2       tax credits for providing leave, under the FFCRA and the American Rescue Plan Act of

3       2021 (ARP) H. R. 1319 Pub L. No. 117-2.

4    65. The Defendant’s promise of paid leave were consideration to induce its (HSA) employees

5       to continue to show up for work, despite the dangers posed to them due to the Covid-19

6       pandemic.

7    66. By continuing to show up to work, the Plaintiff fulfilled her duties under the agreement.

8    67. The Defendant failed to honor those promises and pretextually terminated the Plaintiff.

9
     COUNT 3: MISAPPROPRIATION UNDER EPSLA.
10
     68. Plaintiff incorporate and realleges all aforementioned paragraphs as if fully set forth
11
         herein.
12
     69. The Defendant misappropriated the Plaintiff’s previously accrued paid leave, and used it
13
         to fraudulently satisfy its obligation under the FFCRA, in direct violation of the law. § 5102.
14
         The FFCRA makes it clear that paid time off is in addition to and supplemental to the
15
         employee’s rights under an existing policy. Id.
16

17   COUNT 4: DEPRIVATION OF RIGHTS UNDER THE FMLA AND RETALIATION.
18   70. Plaintiff incorporate and realleges all aforementioned paragraphs as if fully set forth
19       herein.
20   71. Plaintiff seeks damages for interference with and deprivation of her rights under the
21       Family Medical Leave Act 29 U.S.C. § 2601 et seq. (“FMLA”).
22   72. Under the FMLA, the Plaintiff was entitled to take unpaid sick leave for qualifying medical
23       reasons. Further, upon her to return from FMLA leave, the Plaintiff is permitted to job
24       restoration, in the same job position and pay.
25   73. Under the FMLA’s anti-retaliation provision prohibits the employer from discriminating or
26       retaliating against an employee or prospective employee for having exercised or
27       attempted to exercise FMLA rights. 29 C.F.R. § 825.220(c). It is unlawful for any employer
28       to interfere with, restrain, or deny the exercise of or the attempt to exercise, any right of

         the FMLA. 29 U.S.C. § 2615(a).

                                                Page 9 of 14
            Case 4:21-cv-00346-RM Document 1 Filed 08/31/21 Page 10 of 14




1    74. Three (3) days after the Plaintiff exercised her rights under the FMLA, her employer

2       terminated her in retaliation for exercising those right.

3    75. As provided under the FMLA, Plaintiff is entitled to collect liquidated damages equal to

4       the sum of her lost compensation, wages, and benefits.

5    76. As a result of Defendant’s violation of the FMLA, Plaintiff is entitled to collect wages,

6       employment, and pension benefits denied or lost, interest on this amount, liquidated

7       damages equal to the lost compensation, wages, benefits, including her backpay

8       damages, compensatory damages, and her reasonable attorneys’ fees and costs. Plaintiff

9       is also entitled to reinstatement or in lieu thereof front pay and other appropriate

10      equitable relief, as well as all other remedies available under 29 U.S.C. §

11      2601, et seq.

12
     COUNT 5: DEPRIVATION OF RIGHTS UNDER THE ARIZONA FAIR WAGE AND
13
     HEALTHY FAMILIES ACT, A.R.S. § 23-371 et. seq, AND RETALIATION.
14   77. Plaintiff incorporate and realleges all aforementioned paragraphs as if fully set forth
15      herein.
16   78. Arizona Fair Wage and Healthy Families Act prohibits an employer from interfering with,
17      restraining, or deny the exercise of, or the attempt to exercise, any right protected under
18      the act. A.R.S. § 23-374.
19   79. The act further prohibits retaliation or discrimination against an employee or former
20      employee for exercising such rights. Id.
21   80. When the Plaintiff exercised her rights under the act, the Defendant retaliated by
22      terminating her for using her earned paid sick time. § 23-374(C).
23   81. The Defendant further violated the Plaintiff’s rights by using her “earned paid sick time”
24      without receiving a request to do so from the Plaintiff. § 23-374(B).
25   82. The Plaintiff is entitled to collect liquidated damages equal to the sum of her lost
26      compensation, wages, and benefits.
27   83. The Plaintiff is entitled to collect damages for retaliation under the act.
28



                                               Page 10 of 14
                Case 4:21-cv-00346-RM Document 1 Filed 08/31/21 Page 11 of 14




1        COUNT 6: DISCRIMINATION UNDER THE ADA 42 U.S.C. 12101, et seq.
2        84. Plaintiff incorporate and realleges all aforementioned paragraphs as if fully set forth

3           herein.

4        85. The ADA prohibits discrimination against a qualified individual with a disability in regard

5           to terms, conditions and privileges of employment. 42 U.S.C. Sec. 12112(a).

6        86. The ADA defines "disability" as, a physical or mental impairment that substantially limits

7           one or more major life activities of such individual. See 42 U.S.C. 126 §12102(1). The

8           definition covers persons who have a record of such an impairment, even if they do not

9           currently have a disability.

10       87. When she contracted Covid-19, the Plaintiff was suffered impairments that substantially

11          limits a major life activity, as such she suffered from a disability as defined by the ADA.

12       88. The Defendant is an employer under the ADA.

13       89. Defendant knew of Plaintiffs disability and terminated her because of it. The ADA does

14          not cover impairments that are transitory and minor. §12102(3)(B). However, the lasting

15          effects of Covid-19 are unknown. 3 However, the effects of COVID-19 meet at least one of

16          several of the types of physical impairments under the ADA, which the EEOC regulations

17          provide includes "any physiological disorder … affecting one or more body systems, such

18          as special sense organs, respiratory … cardio vascular, digestive … immune, circulatory,

19          hemic and lymphatic … and endocrine." 29 C.F.R. § 1630.2(J)(3). COVID-19's impact effects

20          one or several major life activities, such as the operation of a major bodily functions, like

21          immune cell growth, neurological, bowel, respiratory and endocrine function.42 U.S.C.

22          12101(2)(B).

23       90. The Plaintiff is entitled to collect damages for her termination and discrimination in

24          violation of the ADA.

25

26

27   3
       A Brief Summary of The Long-Term Effects. https://www.cdc.gov/coronavirus/2019-ncov/long-term-
28   effects.html . See also Centers for Disease Control and Prevention. 2021. Post-COVID Conditions:
     Information for Healthcare Providers. [online] Available at: https://www.cdc.gov/coronavirus/2019-
     ncov/hcp/clinical-care/post-covid-conditions.html [Accessed 15 August 2021].

                                                  Page 11 of 14
            Case 4:21-cv-00346-RM Document 1 Filed 08/31/21 Page 12 of 14




1    COUNT 7: NEGLIGENT DISCLOSURE OF MEDICAL RECORDS AND NEGLIGENCE PER
     SE.
2
     91. Plaintiff incorporate and realleges all aforementioned paragraphs as if fully set forth
3
        herein.
4
     92. The Defendant had a duty to protect the medical records of its employees.
5
     93. The Defendant is a health care provider within under HIPAA. Moreover, it is a covered
6
        employer under HIPPA.
7
     94. The Defendant breached its duty when it negligently disclosed to multiple staff members
8
        at the Plaintiff’s branch, that the Plaintiff was diagnosed with Covid-19.
9
     95. While HIPPA does not provide a private right of action for wrongful disclosure, Arizona
10
        law provides a cause of action for Negligent disclosure.
11
     96. Violation of the HIPAA standards is negligence per se.
12
     97. The Plaintiff is entitled to collect for the damages she suffered.
13

14
     COUNT 8: LOST WAGES RESULTING FROM THE WRONGFUL TERMINATION AND
15   VIOLATION OF THE PROCEEDING RIGHTS.
16   98. Plaintiff incorporate and realleges all aforementioned paragraphs as if fully set forth

17      herein.

18   99. The Plaintiff was employed by SKI, as a Surgical Technologist, for five (5), in Tucson, AZ.

19   100. Plaintiff is a biological mother of three (3) children and a stepmother to two (2) of her

20        husband’s children. The Plaintiff, her husband, and all five children received medical

21        coverage from the Plaintiff’s employer-based insurance policy.

22   101. When the Plaintiff was terminated, she, along with her husband, and minor children

23        were deprived of medical insurance.

24   102. The Plaintiff was deprived of her income and did not find another job for five (5)

25        months.

26   103. The Plaintiff is entitled to collect damages for her lost wages and benefits.

27

28



                                               Page 12 of 14
               Case 4:21-cv-00346-RM Document 1 Filed 08/31/21 Page 13 of 14




1    PUNITIVE DAMAGES
2    1. The Defendants engaged in conduct, acts, and omissions to serve their own interest and

3           pursued a course of conduct having reason to know of, yet consciously disregarding

4           substantial risk that such conduct might significantly injure the rights of Plaintiff.

5    2. The willful and intentional acts, as set forth in this complaint are of such an aggravated

6           or outrageous nature to indicate motive by an evil mind, coupled with an evil hand.

7    3. Therefore, a punitive damages award against defendant in an amount to be proven at

8           trial is fully justified and warranted and would have the effect of deterring others from

9           committing similar acts and omissions.

10

11   WHEREFORE Plaintiffs pray for judgment against the Defendants as follows:

12     A.     For actual damages,

13     B.     For other special damages,

14     C.     For punitive damages in the amount and to the extent allowed by law.

15     D. For taxable costs and pre- and post-judgment interest to the extent permitted by law.

16     E.     For damages related to claims under federal law.

17     F.     Psychological damages, emotional damages.

18     G. Reputation damages.

19     H. For reasonable attorneys’ fees and costs.

20     I.     For such other relief as the Court deems just and proper.

21

22                               Respectfully submitted this August 31, 2021

23             SHAW LAW, P.L.L.C.                       TEKBALI LAW, P.L.L.C.

24      By: /S/ Jill Kappus Shaw, Esq.             By: /S/ Salam A. Tekbali
                Jill Kappus Shaw,                          Salam A. Tekbali
25

26

27

28



                                                   Page 13 of 14
            Case 4:21-cv-00346-RM Document 1 Filed 08/31/21 Page 14 of 14




1                                          CERTIFICATE OF SERVICE

2    I hereby certify that on the date stated above, a copy of the foregoing has been transmitted
     electronically to the CM/ECF filing system for filing and transmittal along with copies
3
     transmitted to the following parties via the CM/ECF system.
4

5
     Southwest Kidney Institute, PLC
6    1845 W Orange Grove Rd #111
     Tucson, AZ 85704, USA
7
     and
8
     Southwest Kidney Institute, PLC
9    337 E CORONADO RD STE 201,
     PHOENIX, AZ, 85004
10
     C/o
11
     MH SERVICE LLC
12   201 E Washington Street Ste 800,
     Phoenix, AZ 85018
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                             Page 14 of 14
